DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

  PABLO ORTEGA, THOMAS ROBERTSON, and JULIANNA HICKEY,
                        Appellees.

                               No. 4D20-1805

                               [April 8, 2021]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case
Nos. 502019CF006959A, 502019CF006959B, and 502019CF006959C.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellee, Pablo Ortega.

   Daniel S. Lewin of Lewin Law Firm, PLLC, West Palm Beach, and
Richard Vincent Eagles of The Eagles Law Firm, P.A., Fort Lauderdale, for
appellee, Thomas Robertson.

  Flynn P. Bertisch of Law Offices of Flynn P. Bertisch, P.A., West Palm
Beach, for appellee, Julianna Hickey.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.